Opinion by
Tilson, J.
In accordance with stipulation of counsel the commodities in question were held dutiable as follows: (1) merchandise in chief value of cellulose filaments similar to those the subject of Abstract 37230, and cloches composed in chief value of cellulose filaments similar to those passed upon in Amberg v. United States (T. D. 46204) at 60 percent under paragraph 31; (2) embroidered caps and napkins at 75 percent under paragraph 1430, Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) followed; and (3) artificial flowers similar to those the subject of Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) at 60 percent under paragraph 1419.